DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a method of forming a three-dimensional object, classified in 522/81.
II. Claims 19-29, drawn to a three-dimensional insert, classified in D29.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Groups II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process can be used to make a materially different product such as sole for foorwear.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 

During a telephone conversation with Sherry Murphy on July 16, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the precursors" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the precursors" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the precursors" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2, 3, 4, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6, 3, 4, 7, and 8 of U.S. Patent No. 10,350,823. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims do not include the limitation that the object .

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 and 2 of U.S. Patent No. 10,647,054. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the patent does not include the limitation that the object be used as an insert for a helmet.  However, the specification of the patent states that the process can be used as an insert for a helmet (308).  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02.  Therefore, the addition of such statement adds no patentable weight.
Claims 1, 2, 4, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11, 8, 9, 12, and 13 of U.S. Patent No. 10,343,331. Although the claims at issue are not identical, they are not patentably the claim of the patent does not include the limitation that the object be used as an insert for a helmet.  However, the specification of the patent states that the process can be used as an insert for a helmet (210).  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02.  Therefore, the addition of such statement adds no patentable weight.
Claims 1, 2, 4, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7, 5, 6, and 8 of U.S. Patent No. 10,538,031. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the patent does not include the limitation that the object be used as an insert for a helmet.  However, the specification of the patent states that the process can be used as an insert for a helmet (284).  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02.  Therefore, the addition of such statement adds no patentable weight.

Claims 1, 2, 3, 4, 5, and 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, and 6 of U.S. Patent No. 10,647,879. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim uses the process to make a dental material and the current application uses the composition for an insert for a helmet.  However, the specification of the patent states that the process can be used as an insert for a helmet (280).  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02.  Therefore, the addition of such statement adds no patentable weight.

Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 13, 14, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 13, 14, and 16 of U.S. Patent No. 10,899,868. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims the use of the process for a footwear sole and the current invention uses the process for an insert helmet.  However, the specification of the patent states that the process can be used as an insert for a helmet (280).  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02.  Therefore, the addition of such statement adds no patentable weight.

Allowable Subject Matter
Claims 1-18 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
The pending claims are allowable over the closest reference: DeSimone et al (WO 2014/126830).
	
Summary of claim 1:
A method of forming a three-dimensional object, wherein said three-dimensional object is an insert for use between a helmet and a human body, comprising:
(a)    providing a carrier and an optically transparent member having a build surface, said carrier and said build surface defining a build region therebetween;
(b)    filling said build region with a polymerizable liquid, said polymerizable liquid comprising a mixture of 
(i) a light polymerizable liquid first component, and 
(ii) a second solidifiable component that is different from said first component;
(c)    irradiating said build region with light through said optically transparent member to form a solid polymer scaffold from said first component and also advancing said carrier away from said build surface to form a three-dimensional intermediate having a shape of said footwear sole, heel, innersole or midsole, said three-dimensional intermediate containing said second solidifiable component carried in said scaffold in unsolidified and/or uncured form; and
(d)    subsequent to said irradiating step, heating, microwave irradiating, or both heating and microwave irradiating, second solidifiable component in said three-dimensional intermediate to form said footwear sole, heel, innersole or midsole.

DeSimone teaches a method and apparatus for three dimensional fabrication (title) that includes a carrier and a build plate wherein the build plate has a semipermeable member (page 5) wherein the semipermeable member is a transparent member (page 4), filling the build region with a polymerizable liquid, irradiation the build region through the build plate to produce a solid polymerized region in the build region (page 5), and advancing the carrier with the polymerized region adhered hereto away from the build surface (page 6).  DeSimone further teaches the method to include an interface between first and second layers or zones of the polymerizable liquid.  However, DeSimone does not teach or fairly suggest the claimed method of forming a three-dimensional object wherein the polymerizable liquid contains two different polymerizable compounds, the process includes a heating step, and wherein the second solidifiable component is unsolidified and/or uncured in a first irradiation step yet solidifies in the second step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763